Interim Decision 44849

MA3..trat OF Mama

In Visa Petition Proceedings
A-17657160

Decided hg Regional Commissioner Marok20,1968
Petitioner/beneficiary, a graduate of a foreign school of dentistry who has obtained a full and unrestricted license to practice dentistry in the country of
his education, qualifies as a member of the professions within the meaning of
section 101(a) (32) of the Immigration and Nationality Act, as amended, and
is eligible for preference status under section 203 (a) (3) of the Act, as amended,
as a dentist, notwithstanding he will have to undertake considerable further

professional study in the United States before he may practice dentistry in
this country.

Discussion: This case comes forward following the denial of the
petition by the District Director who then certified the matter to this
office for review and final decision.
The beneficiary in his petition seeks classification as a member of
the professions pursuant to section- 208(a) (3) of the Act based upon
his qualifications as a dentist.
In his well stated and reasoned decision, the District Director has
pointed out that the beneficiary, who is single and a native and citizen
of the United Arab Republic and presently residing in that country,
was graduated in September 1963 from the School of Dentistry,
Cairo University, with a bachelor of science degree in dentistry and
dental surgery; and that in March 1964 was licensed as a dentist by the
Ministry of Public Health, Cairo, United Arab Republic.
The Secretary of Labor, pursuant to section 212(a) (14) of the Act,
as amended, has issued an individual certification for a dentist in this
case.
Prior to entering his decision, the District Director reviewed various
publications of the Council on Dental Educaton, American Dental
Association, located at Chicago, Illinois. He also had the documentary
evidence reflecting:beneficiary's qualifications as a dentist evaluated by
an accredited dental school in the United States.
The District Director cited four precedent decisions, including
Matter of Pizarro, Int. Dec. No. 1817; Matter of Shill, 11 3. & N. Dec.
-

680

Interim Decision #1819
847; and Matter of RoWan, 11 I. & N. Dec. 869. He sets forth that in
Shill., it was found a master's degree was required to find that librarian
is a member of the professions; that in Ho ldan, a master's degree or a
baccalaureate degree plus a one year internship was necessary for a
dietitian to qualify as a member of the professions; and that in
Pizarro, it was held that a graduate degree was required for recognition as a member of the professions in the field. of psychology.
We believe the Pizarro decision supports the finding of the District
Director that to qualify in the United States as a member of the professions (dental), the beneficiary needs more than a bachelor of science
degree in dentistry and dental surgery. The school of dentistry in this
country, which evaluated beneficiary's education according to standards in the United States, estimated beneficiary would require at least
one year of undergraduate study and three years of full-time study in
a dental school in this country to meet the established standards.
The District Director concluded that the standards of dental education in-the United States are much higher than those in many other
countries, and that although a person with a foreign dental degree
might be considered a member of the professions in the country of his
education, it does not necessarily follow that he qualifies as a dentist
in this country.
We agree with the District Director that authoritative sources in the
United States concur that a foreign-educated dentist, except one educated in ,Canada, must anticipate from two to four years full-time
study at a dental college in this country before such a dentist could
qualify for a dental degree.

Then the issue is whether a foreign educated dentist (not including
Canada) licensed to practice in the country of his education, who will
be unable to practice in the United States until he has studied dentistry
in this country for possibly two to four years, may be considered a
member of the professions for immigrant classification under section
203(a) (3) of the Act, as amended.
This record indicates the beneficiary studied dentistry for four years
at the Cairo University Faculty of Dentistry; that he was a dentist
trainee for the Ministry of Public Health of the United Arab Republic
from October 1963 to October 1964; and that he was a practicing
dentist in the Egyptian army (Lieutenant) from October 1964 to September 1967. This information appears on Form ES-575A which
was submitted in support of his requeSt for the required certification
from the Secretary of Labor, which was issued.
The regulations are specific with respect to the circumstances under
which an alien physician may be considered eligible for classification

681

Interim Decision #1819
as a member of the professions. 8 CFR 204.2(f) (2) reads in pertinent
part as follows :
. . . or that he was graduated from a

foreign medical school and has obtained
a full and unrestricted license to practice medicine in the country where he
obtained his medical education.

We do not find in any precedent decision or any applicable statutes or

regulations a specific requirement that a foreign educated physician
or dentist, who has a full and unrestricted license to practice his profession in the country where he obtained his medical education, must
establish. he will be eligible to practice his profession immediately
upon admission to the United States. However, such a beneficiary must
establish a: bona Me intent to practice his profession in the United
Statse. See Matter of Semeriian,,111. & N. Dec. 751. The record shows
the beneficiary understands that he must attend a dental college in
this country and intends to do so if admitted. He states he has been
employed since January 1908 by the "United States Ministry of Public
Health Dental Division, Badrashean Dental Research Project" in the
United Arab Republic.
In Heater of Naufahat, 11 I. & N. Dec. 904, it was held that the "Petitioner, who studied law, was issued a license to practice law, and practiced law in Tonga from 1952 to 1963, is qualified, as a lawyer, for
classification as a member of the professions within the meaning of
section 101(a) (32) of the Immigration and Nationality Act, as
amended by PL. 89-236, and notwithstanding the prerequisite of U.S.
citizenship may preclude him from immediately engaging in his profession in this country, he is eligible for preference status under section
203(a) (3) of the Act, as amended, since he is continuing his study of
law and allegedly desires and intends to practice his profession as soon
as found legally qualified to do so."
We have carefully considered the entire record. We do not believe it
valid to distinguish the instant case involving a dentist and Naufah,u.
Although the above-cited excerpt from 8 CFR 204.2(f) (2) relates
specifically to one of the criteria for determining whether an alien
physician may be classified as a member of the professions, we conclude that criterion may be applied with equal validity to alien dentists. On this record, we find the beneficiary has graduated from a foreign school of dentistry and has obtained a full and unrestricted
license to practice dentistry in the country where he obtained his education in dentistry. Accordingly, we shall enter the following order.
ORDER: It is ordered that the petition be and the same is hereby
approved.

682

